NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

VICTOR PEREZ,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                       Case No. 2D14-2644
                                   )
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 14, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; J. Edward Nicholas,
Judge.

MORRIS, Judge.

             Victor Perez filed a motion for jail credit on December 27, 2013, which the

postconviction court denied as untimely. But because Mr. Perez was sentenced prior to

July 1, 2013, his motion was timely. See Fla. R. Crim. P. 3.801(b) ("For sentences

imposed prior to July 1, 2013, a motion under this rule may be filed on or before July 1,

2014."); see also Marchetti v. State, 143 So. 3d 1077, 1078 (Fla. 2d DCA 2014).

Accordingly, we reverse and remand for the postconviction court to reconsider Mr.

Perez's motion on its merits.

             Reversed and remanded with directions.

KELLY and KHOUZAM, JJ., Concur.